Citation Nr: 0738747	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-27 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred on January 14, 2005 at Shands 
Jacksonville Medical Center.






ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from April 1997 to April 
2001.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the Medical 
Administration Service (MAS) of the Department of Veterans 
Affairs (VA) Medical Center (MC) in Gainesville, Florida, 
which denied entitlement to payment or reimbursement for 
unauthorized medical expenses incurred on January 14, 2005 at 
Shands Jacksonville Medical Center.  The VA Regional Office 
(RO) in St. Petersburg, Florida, currently has jurisdiction 
over the veteran's medical file.


FINDINGS OF FACT

1.  On January 14, 2005, the veteran was treated in a 
hospital emergency department at the Shands Jacksonville 
Medical Center.

2.  A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention on January 14, 
2005 would have been hazardous to the veteran's life or 
health.

3. The evidence for and against the claim is in relative 
equipoise on the question of whether the medical care 
provided on January 14, 2005 at Shands Jacksonville Medical 
Center was for a medical emergency.

4.  The veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment.

5.  The veteran is financially liable to the non-VA provider 
of the emergency treatment.

6.  The veteran has no health insurance coverage for payment 
or reimbursement for the emergency treatment. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for payment or reimbursement of 
unauthorized medical expenses incurred on January 14, 2005 at 
Shands Jacksonville Medical Center have been met.  38 
U.S.C.A. 
§§ 1725, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 17.1000-17.1003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with this issue because of the 
favorable nature of the Board's decision.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Reimbursement or Payment for Medical Services

To be eligible for reimbursement under these provisions, the 
treatment must satisfy all of the following conditions:

(1) The emergency services were provided in a hospital 
emergency department or a similar facility providing 
emergency care;
(2) A prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention for the initial 
evaluation and treatment would have been hazardous to life or 
health;
 (3) A VA or other Federal facility was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson;
 (4) The care beyond the initial emergency evaluation and 
treatment was for a continued medical emergency of such a 
nature that the veteran could not have been safely discharged 
or transferred to a VA or other Federal facility, with the 
medical emergency lasting only until stabilization of the 
veteran;
(5) The veteran was enrolled in the VA health care system at 
the time the emergency treatment was furnished and had 
received medical services under 38 U.S.C. Chapter 17 within 
two years before the non-VA emergency treatment;
(6) The veteran is financially liable to the non-VA provider 
of the emergency treatment;
(7) The veteran has no health insurance coverage for payment 
or reimbursement for the emergency treatment;
(8) The veteran has unsuccessfully exhausted claims 
reasonably available against a third party in the case of an 
accident or work-related injury; and
(9) The veteran is not eligible for reimbursement under 38 
U.S.C. § 1728, which applies primarily to emergency treatment 
for a service-connected disability.  
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1002.

In this case, the evidence of record reflects that the 
veteran was treated on January 14, 2005 at Shands 
Jacksonville Medical Center for severe abdominal pain and 
constipation.  Because the veteran was not being treated for 
a service-connected disability, the veteran does not claim, 
and the evidence does show, eligibility for payment or 
reimbursement for unauthorized medical expenses under 
38 U.S.C.A. § 1728 (West 2002 & Supp. 2007).

The veteran contends that payment or reimbursement for 
unauthorized medical expenses incurred on January 14, 2005 at 
Shands Jacksonville Medical Center is warranted because the 
hospital treatment was rendered in what, at the time, 
appeared to be a medical emergency.  The veteran contends 
that on January 14, 2005 she was experiencing symptoms of 
severe abdominal pain and nausea that were caused by a 
medication  prescribed at a VA clinic; that between about 
4:00 and 5:00 in the morning on January 14, 2005 she called 
the VA After Hours Telephone Care Hotline and explained the 
problem; and that VA told her that she needed immediate 
medical attention, no VA doctor was available to see her, she 
should not wait until the doctor's office opened at 8:00 that 
morning, but should go immediately to the nearest emergency 
room, and that the expenses would be covered by VA medical 
insurance, provided the veteran filled out the claim forms 
soon after the emergency room visit.  The veteran contends 
that she relied upon VA's advice in deciding to seek 
treatment at the emergency room of Shands Jacksonville 
Medical Center.

A hospitalization discharge summary from the Shands 
Jacksonville Medical Center dated January 14, 2005 reflects 
that the veteran was admitted to the hospital with complaints 
of severe abdominal pain (9 on a scale of 1 through 10), 
epigastric pain, abdominal fullness, and nausea that were 
symptomatic even without activity.  The symptoms were 
indicated to have been of three days duration, and were 
indicated to be severe, and included a history of high blood 
pressure.  The testing included evaluation of the chest to 
rule out cardiovascular disorders or disease of the chest 
(heart and lungs).  The report reflects that the veteran 
reported to Shands Jacksonville Medical Center at least by 
5:30am.   

After a review of the evidence, the Board finds that the 
evidence for and against the claim is in relative equipoise 
on the question of whether the medical care provided at the 
Shands Jacksonville Medical Center dated January 14, 2005 was 
for a medical emergency.  The veteran has credibly reported 
that, when she called the VA After Hours Telephone Care 
Hotline early in the morning hours of January 14, 2005 
seeking medical treatment for the symptoms that included 
severe abdominal and epigastric pain, VA advised her that she 
needed immediate medical attention, and she should go 
immediately to the nearest (including private) emergency 
room.  The hospitalization discharge summary from the Shands 
Jacksonville Medical Center reflects that the symptoms were 
considered severe, that the veteran arrived at before 5:30am, 
and that the hospital was concerned enough about the 
possibility of a heart or lung disease that they conducted 
examination for disease in the chest area.  This evidence 
tends to corroborate the veteran's assertions as to the 
conversation with the VA clinic, including the Hotline 
assessment that she needed to seek immediate medical 
attention at an emergency room.  The Board otherwise finds 
the veteran's reporting of events to be credible, and her 
story to be partially corroborated by the evidence that is of 
record, including the suspected involvement of a vital organ 
of the heart or lungs.  

Notably, there is no competent medical evidence of record, 
including no medical opinion evidence, to the effect that the 
condition for which the veteran was treated was not under 
emergency circumstances.  Although the hospital discharge 
diagnosis was generalized abdominal pain, the evidence of 
record shows that the nature of the physical symptoms 
including epigastric pain that the veteran experienced were 
indicated to be severe, and indicated the possibility of 
disease in the chest area, and included X-rays of the vital 
organs of the lungs and heart.  There is a reasonable doubt 
as to whether such severe symptoms in the abdominal and chest 
area were sufficient to prompt a reasonably prudent lay 
person to seek emergency medical treatment in this situation 
where VA facilities were not available.  Resolving reasonable 
doubt on this question, the Board finds that the medical care 
provided on January 14, 2005 at Shands Jacksonville Medical 
Center was for a medical emergency. 

The Board further finds that a VA or other Federal facility 
was not feasibly available at the time of the veteran's 
perceived emergency in the early morning hours on January 14, 
2005.  As indicated, the Board finds the veteran's report of 
a phone conversation with a VA Hotline January 14, 2005 to be 
credible, including VA's notice to her that she should not 
wait until a doctor is available at 8:00am.  

The Board further finds that the veteran was enrolled in the 
VA health care system at the time the emergency treatment was 
furnished; the veteran is financially liable to the non-VA 
provider of the emergency treatment; and the veteran has no 
health insurance coverage for payment or reimbursement for 
the emergency treatment.  
38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1002.

The additional provisions that pertain to the veteran having 
to unsuccessfully exhausted claims reasonably available 
against a third party in the case of an accident or work-
related injury, and eligibility for reimbursement under 
38 U.S.C.A. § 1728, which applies primarily to emergency 
treatment for a service-connected disability, are not 
applicable in this veteran's case.  38 U.S.C.A. § 1725; 38 
C.F.R. §§ 17.1000-1002.   

For these reasons, and with the resolution of reasonable 
doubt in the veteran's favor, the Board finds that the 
criteria for payment or reimbursement of unauthorized medical 
expenses incurred on January 14, 2005 at Shands Jacksonville 
Medical Center have been met.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.   


ORDER

Payment or reimbursement for unauthorized medical expenses 
incurred on January 14, 2005 at Shands Jacksonville Medical 
Center is granted. 


____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


